In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3547 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                 v. 

SHAFT JONES, 
                                              Defendant‐Appellant. 
                     ____________________ 

        Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
      No. 1:11‐cr‐00078‐TLS‐1 — Theresa L. Springmann, Judge. 
                     ____________________ 

  ARGUED NOVEMBER 2, 2016 — DECIDED DECEMBER 12, 2016 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
    POSNER, Circuit Judge. A federal jury found the defendant 
guilty of conspiring to possess, with intent to distribute, five 
or  more  kilograms  of cocaine,  and  of  related  crimes  includ‐
ing  carrying  a  gun  in  connection  with  drug  trafficking.  The 
district judge sentenced him to 270 months in prison. 
2                                                          No. 15‐3547        


     A government informant named  Martinez had  arranged 
with Jones to sell him 20 kilograms of powder cocaine. (The 
term he used was “20 eggs” for making omelettes. Obvious‐
ly  that  was  code.)  At  their  rendezvous  outside  a  car  wash 
police  seized Jones, who drove his  luxury SUV through  the 
car wash and emerged to a semicircle of waiting police cars, 
and  in  a  pat‐down  search  found  a  loaded  pistol  and  four 
magazines each containing 20 bullets. The police also found 
an  assault  rifle  in  the  back  seat  of  Jones’s  car  together  with 
four  more  magazines,  each  containing  30  bullets,  plus  a 
night‐vision scope and bags containing a total of $353,443 in 
cash. Pursuant to a search warrant, police found in his home 
and  in  a  second  car  parked  there  another  $321,280  in  cash 
plus more guns and ammunition, a bullet‐proof vest, a mon‐
ey counter, and a digital scale. 
    By  the  time  their  searches  were  done,  they  had  seized 
$890,210  from  Jones,  including  cash  from  several  bank  ac‐
counts. There  was no evidence  that he could have obtained 
this  much cash  from  lawful  business  dealings;  indeed  there 
was no credible evidence that he had any lawful sources of 
money.  While  in  jail  awaiting  trial  he  told  another  prisoner 
that  he’d  been  at  the  car  wash  to  buy  “keys,”  which  is  a 
street  name  for  cocaine.  He  bragged  that  he  never  bought 
less  than  $100,000  worth  of  cocaine  at  a  time.  The  cash, 
which the judge  found to  be  proceeds  of drug dealing, was 
evidence that Jones had sold 31.79 kilograms of cocaine, as‐
suming  a  price  of  $28,000  a  kilogram.  Adding  the  20  kilo‐
grams promised in the sting operation, the judge concluded 
that  Jones  had  engaged  in  an  ongoing  scheme  that  had  in‐
volved the purchase and resale of more than 50 kilograms of 
cocaine.  There  was  also  evidence  that  he’d  conspired  with 
No. 15‐3547                                                          3 


brokers in the criminal drug trade to purchase illegal drugs 
and resell them. 
   The judge, concerned particularly about the considerable 
weaponry  found  in  Jones’s  car  when  he  was  arrested,  and 
about  the  magnitude  of  his  drug  activity,  sentenced  him  to 
270 months in prison, a sentence at the top of the applicable 
guidelines range. 
    The  arguments  for  reversal  made  by  the  defendant’s 
lawyer in his briefs and at oral argument were exceptionally 
weak,  including  his  argument  that  the  $353,443  in  cash 
found  in  the  defendant’s  car  could  have  been  for  anything, 
when  obviously  it  was  to  purchase  cocaine  from  Martinez, 
the informant. There was no evidence of any other possible 
use of the money, or any other possible motive for meeting 
with the informant, who testified plausibly about his negoti‐
ations  and  meeting  with  the  defendant.  No  motive  was  of‐
fered for carrying so much weaponry if the money was to be 
given  to  the  recipient  (Martinez)  for  a  legal  transaction.  He 
argues  that  he  did  not  have  enough  money  with  him  to 
complete the transaction: he had agreed to buy 20 kilograms 
of  cocaine  at  $26,000  per  kilogram,  but  as  5  of  those  kilo‐
grams were to be bought on credit the immediate cost to him 
would  be  $390,000.  A  lot  of  money—yet  it  would  hardly 
have been a surprise if he’d tried to bargain down the price 
that he’d agreed to pay by pleading that $353,443 was all he 
had—an amount equal to 90.6 percent of the agreed‐on price 
of  $390,000,  and  therefore  not  trivial.  Or  he  might  have 
thought the seller would agree to front him even more of the 
cocaine  for  later  payment,  or  reduce  the  amount  of  cocaine 
that he would buy. A final bit of evidence of the defendant’s 
4                                                       No. 15‐3547        


involvement  in  the  cocaine  trade  is  that  as  noted  earlier  a 
digital scale was found in his home. 
    At oral argument the defendant’s lawyer said that his cli‐
ent had been a boxing promoter, but no explanation was of‐
fered  for  why  a  boxing  promoter  should  be  carrying  so 
much  cash  and  weaponry,  and  the  evidence  that  Jones  had 
ever  been one  was  slim:  Martinez  testified  that  the  brokers, 
in suggesting Jones as a potential client, referred to him as a 
“boxing  trainer”  who  “always  pa[id]  on  time,”  and  Jones 
told the waitress at the restaurant that he had taught one of 
the  brokers  to  box.  The  notion  that  the  deal  between  Jones 
and  Martinez  had  something  to  do  with  Jones’s  work  as  a 
boxing promoter (if indeed he ever did such work) could not 
be  squared  with  his  having  bragged  to  Martinez  that  he’d 
been in business for  26 years without ever  having  been  im‐
prisoned—a  comment  that  a  real  boxing  promoter  would 
not have made. 
    The  defendant  also  disputes  the  sufficiency  of  the  evi‐
dence supporting his conspiracy conviction. He could not be 
convicted  of  conspiring  with  the  government’s  confidential 
informant,  United  States  v.  Bey,  725  F.3d  643,  649  (7th  Cir. 
2013),  and  was  not;  he  was  convicted  of  having  conspired 
with two brokers to obtain cocaine from Martinez, who held 
himself  out  as  a  cocaine  supplier.  The  brokers  largely 
dropped  out  of  the  picture  before  the  transaction  between 
the  defendant  and  Martinez,  but  a  conspiracy  is  just  an 
agreement,  not  the  acts  that  the  conspirators  agree  to  com‐
mit, and there was an agreement between the defendant and 
the  brokers  and  it  is  irrelevant  that  it  wasn’t  implemented. 
The brokers had expected that they would be paid for their 
No. 15‐3547                                                          5 


part in the deal, even though Jones had not wanted them to 
be present at the transaction. 
    The defendant also argues that much of the evidence pre‐
sented at his trial should have been excluded. He claims that 
the  police  did  not  have  probable  cause  to  arrest  him  and 
therefore that the evidence seized during the searches of his 
SUV and then of his property should have been excluded as 
the  fruits  of  an  illegal  search.  But  the  agents  who  arrested 
him  knew  he’d  been  negotiating  a  sizeable  drug  deal  and 
had  tried  to  flee  when  he  saw  the  police  at  the  car  wash. 
They thus had probable cause to suppose that  he was com‐
mitting a drug offense. He claims that the statements by the 
brokers, because they didn’t testify at trial, should have been 
excluded as hearsay. But the court did not err in concluding 
on  the  basis  of  Martinez’s  testimony  and  the  content  of  the 
brokers’  statements  that  the  brokers  were  Jones’s  co‐
conspirators. 
    He further argues that the recordings from the recording 
device  that  Martinez  had  worn  during  his  conversations 
with  Jones  were  unreliable  because  the  batteries  of  the  de‐
vice  failed  midway  through  one  meeting  and  because  the 
tapes  displayed  an  incorrect  date.  But  the  government  had 
produced a chain of custody for the recordings, and the dis‐
trict  judge  was  entitled  to  admit  the  recordings  and  let  the 
jury decide for itself whether to believe them. 
    Last,  Jones  challenges  his  sentence,  arguing  that  he 
wasn’t  responsible  for  more  than  50  kilograms  of  cocaine. 
But the district judge had two good reasons to think he was: 
calculating  backward  from  the  money  the  government 
seized,  and  relying  on  testimony  that  Jones  had  purchased 
90  kilograms  through  one  of  the  brokers.  The  government 
6                                                      No. 15‐3547        


had  the  defendant  cold,  and  the  district  judge  was  on  solid 
footing  in  saying  that  a  sentence  above  the  guideline  range 
would be reasonable given the magnitude of Jones’s criminal 
activity, though ultimately the judge sentenced Jones within 
the guidelines range. 
                                                          AFFIRMED